22 N.Y.2d 921 (1968)
Joseph Zophy, as Administrator of The Estate of Rita E. Zophy, Deceased, Respondent,
v.
State of New York, Appellant. (Claim No. 43640.)
Court of Appeals of the State of New York.
Argued September 24, 1968.
Decided October 10, 1968.
Louis J. Lefkowitz, Attorney-General (Edwin R. Oberwager, Ruth Kessler Toch and Jeremiah Jochnowitz of counsel), for appellant.
William D. Kiley for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Judgment affirmed, with costs; no opinion.